In re Veron, Carolyn Donaldson; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA94-1351; Parish of Calcasieu, 14th Judicial District Court Div. “C”, Nos. 920289, 93-1137.
Granted. Judgment of the court of appeal is reversed. The court of appeal erred in its finding that Mrs. Veron did not prove that she lacked sufficient means for support. Case remanded to court of appeal to consider the issue of fault and the amount of post-divorce alimony if any is due.
WATSON, J., recused.